DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Response to Amendment
The Amendment filed 02/19/2021 has been entered. Claims 3, 6, 8, 13, 18 and 20 were cancelled. Claims 1-2, 4-5, 7, 9-12, 14-17 and 19 remain pending in the application.  

Response to Arguments
Applicant’s arguments, filed on 02/19/2021, with respect to 35 U.S.C. 112(a) rejections have been fully considered and are persuasive. The examiner specifically acknowledges there is a written description support for “an outer layer defining an outer surface of the turbomachinery blade disposed at least at a radially central portion of the turbomachinery blade that is closer to a radial center between the airfoil tip and the root than the airfoil tip and the root” in Figures 4, 5 and 7 of the original disclosure.  The 35 U.S.C. 112(a) rejections on claims 1, 2, 4, 5, 7-12, 14-17 and 19-20 have been withdrawn. 
Applicant's arguments filed on 02/19/2021, with respect to 35 U.S.C. 102 rejections have been fully considered but they are not persuasive. 

The examiner respectfully disagrees. Based on the explanation provided by the applicant about the abovementioned limitation (see remarks 02/19/2021, pages 10-11), in the broadest reasonable interpretation, any outer layer having a portion that is at least partially disposed at a portion of the blade that is closer to the radial center than the root and the airfoil tip can be interpreted as the claimed outer layer. Roberge also teaches this feature as platform 104 forms an outer layer that is located closer to the radial center than the root or the tip. See annotated figure 4B below.

    PNG
    media_image1.png
    406
    512
    media_image1.png
    Greyscale

Applicant’s arguments with respect to 35 U.S.C. 103 rejections on claim(s) 11, 12 and 14 have been considered but are moot because the new ground of rejection does not rely on any .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 4, 5, 7, 9, 10, 16, 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberge (U.S. Pre-Grant Publication No. 2016/0245098).

As per claim 1, Roberge discloses a turbomachinery blade comprising: a root (located radially inner end of blade 100; figures 2, 4B, 7) and an airfoil (101) extending outwardly in a radial direction from the root (as shown; figure 2), and having an airfoil tip (at the radially outer end of airfoil 101; figure 2); wherein the airfoil is formed as a plurality of airfoil segments (102 and 108), wherein the plurality of the airfoil segments are separate from one another at least partially in an axial direction (as shown; figure 2) forming airfoil radial seams between adjacent airfoil segments of the plurality of airfoil segments (as shown; figure 2), and wherein the airfoil radial seams extend from a radial end of the airfoil to the root (as shown; figure 2), and wherein each of the airfoil segments are closed at the radial end of the airfoil tip such that closed ends of the airfoil segments are separated from each other (as shown; figure 2), wherein the turbomachinery blade further comprises an outer layer defining an outer surface of (platform 104 (outer layer) is disposed partially at the radially central portion located closer to the radial center than the tip and the root; see annotated figure 4B below).

    PNG
    media_image1.png
    406
    512
    media_image1.png
    Greyscale



As per claim 2, Roberge discloses the turbomachinery blade of claim 1, and further discloses wherein at least one of the radial seams between the adjacent airfoil segments is curved (the radial seam is curved near the root; figure 7).

(each blade segments shown to have dovetail portions (root segments) separated from another in the axial direction and form radial seams; figure 7).

As per claim 5, Roberge disclose the turbomachinery blade of claim 4, and further discloses wherein each of the plurality of root segments comprises a dovetail (dovetailed root ends formed by surfaces 118, 120; figure 4B).

As per claim 7, Roberge disclose the turbomachinery blade of claim 1, and further discloses wherein the adjacent airfoil segments of the plurality of airfoil segments are held together using fasteners (via snap ring 122 or other securement features or trapezoidal lock 110; paragraphs [0055]-[0057]).

As per claim 9, Roberge discloses the turbomachinery blade of claim 1, and further discloses at least one groove and at least one tongue disposed between adjacent airfoil segments (forming trapezoidal lock 110 (tongue and groove); figures 2, 3, 5), wherein the at least one groove, the at least one tongue and the outer layer hold the airfoil segments under normal operation of the turbomachinery blade (as shown; figure 2). 

As per claim 10, Roberge disclose the turbomachinery blade of claim 1, and further discloses wherein the root comprises a plurality of root segments, and wherein each of the plurality of root segments corresponds to each of the plurality of airfoil segments, respectively (each blade segments shown to have root segments; figures 4B, 7).

As per claim 16, Roberge discloses a method of fabricating a fan blade comprising: forming a root (located radially inner end of blade 100; figures 2, 4B, 7); forming an airfoil (101) extending outwardly in a radial direction from the root (as shown; figure 2) and that has an airfoil tip (at the radially outer end of airfoil 101; figure 2), wherein the airfoil is formed as a plurality of airfoil segments (102 and 108) to be separate from one another at least partially in an axial direction (as shown; figure 2); and forming airfoil radial seams between adjacent airfoil segments of the plurality of airfoil segments wherein the airfoil radial seams extend from a radial end of the airfoil tip to the root (as shown; figure 2) and wherein each of the airfoil segments are closed at the radial end of the airfoil tip such that closed ends of the airfoil segments are separated from each other (as shown; figure 2) wherein the method further comprises forming an outer layer defining an outer surface of the turbomachinery blade disposed at least at a radially central portion of the turbomachinery blade that is closer to a radial center between the airfoil tip and the root than the airfoil tip and the root, and wherein the outer layer holds the airfoil segments under normal operation of the turbomachinery blade (platform 104 (outer layer) is disposed partially at the radially central portion located closer to the radial center than the tip and the root; see annotated figure 4B below).

    PNG
    media_image1.png
    406
    512
    media_image1.png
    Greyscale


As per claim 17, Roberge discloses the method of claim 16, and further discloses wherein forming the root comprises: forming a plurality of root segments which are separate from one another at least partially in an axial direction, and forming root radial seams between adjacent root segments (each blade segments shown to have root segments; figures 4B, 7).

As per claim 19, Roberge discloses the method of claim 16, and further discloses fastening the adjacent airfoil segments of the plurality of the airfoil segment and the corresponding adjacent airfoil segment thereof together (via snap ring 122 or other securement features or trapezoidal lock 110; paragraphs [0055]-[0057]).



Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drozdenko et al. (U.S. Pre-Grant Publication No. 2016/0222978), hereinafter “Drozdenko”.

As per claim 11, Drozdenko discloses a fan assembly comprising: a root (106) and an airfoil (102) extending outwardly in a radial direction from the root (as shown; figure 2), and having an airfoil tip (108); wherein the airfoil is formed as a plurality of airfoil segments (122 and 120), wherein the plurality of the airfoil segments are separate from one another at least partially in an axial direction (as shown; figures 2, 3) forming airfoil radial seams between adjacent airfoil segments of the plurality of airfoil segments (as shown; figure 2), and wherein the airfoil radial seams extend from a radial end of the airfoil to the root (as shown; figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drozdenko in view of Roberge.

As per claims 12, 14 and 15, Drozdenko discloses the fan assembly of claim 11. Drozdenko does not explicitly disclose wherein the root comprises a plurality of root segments, and wherein the plurality of root segments are separate from one another at least partially in an 
Roberge is a related prior art in that it deals with a rotating blade made from multiple material. Roberge teaches  wherein the root comprises a plurality of root segments, and wherein the plurality of root segments are separate from one another at least partially in an axial direction forming root radial seams between adjacent root segments (each blade segments shown to have dovetail portions (root segments) separated from another in the axial direction and form radial seams; figure 7), wherein the adjacent airfoil segments of the plurality of airfoil segments are held together using fasteners (via snap ring 122 or other securement features or trapezoidal lock 110; paragraphs [0055]-[0057]) and wherein the turbomachinery blade further comprises an outer layer defining an outer surface of the turbomachinery blade disposed at least at a radially central portion of the turbomachinery blade that is closer to a radial center between the airfoil tip and the root than the airfoil tip and the root, and wherein the outer layer holds the airfoil segments under normal operation of the turbomachinery blade (platform 104 (outer layer) is disposed partially at the radially central portion located closer to the radial center than the tip and the root; see annotated figure 4B below).

    PNG
    media_image1.png
    406
    512
    media_image1.png
    Greyscale


Roberge’s teaches that the dovetail root segments, fasteners, and the outer layer forming dovetail portion make a rotating blade of multiple material of different properties (see paragraphs [0007], [0052]-[0054]). Drozdenko also deals with a rotating blade made from multiple material. Drozdenko utilizes adhesive to bond airfoil segments of different material (Drozdenko, paragraph [0060]). Therefore, Roberge’s mechanical fastening using the dovetail root segments, fasteners, and the outer layer forming the dovetail portion would provide a predictable result of providing a rotating blade of multiple material. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Drozdenko’s fan blade to incorporate Roberge’s root segments, fasteners, and the outer layer forming dovetail portion as there is a reasonable expectation to yield a fan blade made of multiple material.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Screiber (U.S. Patent No. 8,251,664) teaches a fan blade made from multiple material having an outer sheath covering the entire span of the inner supporting structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745